DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Oct. 20, 2022.
Applicant's election with traverse of Species B in the reply filed on Oct. 20, 2022 is acknowledged.  The traversal is on the grounds that the Office failed to show the reasons why and how the different species having the same features are independent or distinct from one another.  
This is not found persuasive because the restriction requirement entered into the record on Sept. 9, 2022 states that the species have mutually exclusive characteristics.  For example, Species D, Fig. 5, shows the adapter attached to the robot arm member via a rail in lieu of a through hole, screw and screw hole.  This, as noted in the specification, is different than the other embodiments described in the specification.
The traversal is on the grounds that the Office failed to provide any reason why there would be a serious burden on the Examiner.  See MPEP 808.02 which states that undue search burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted  in the time allotted for a single invention.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the robot tip 10 as described in the specification at page 5, lines 3 and 6.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tori (JP 3-73436) in view of Inoue (US 9,321,179).
Tori discloses and shows a robot joint structure comprising: 
a motor (M) configured to be used for a robot joint shaft capable of turning about a vertical axis (“A”); 
a motor-side gear (20) mounted on a shaft of the motor; 
an auxiliary bearing (26) configured to axially support the shaft supplementally; 
an adapter (22) configured to integrate the motor, the motor-side gear, and the auxiliary bearing; and 
a moving mechanism (28) configured to move a unit structure integrated by the adaptor in an axial direction of the motor such that the motor-side gear may be adjusted relative to a mating gear meshing with the motor-side gear.
Tori does not describe the moving mechanism moving the unit structure and adapter in a radial direction of the motor.  Inoue teaches a robot joint structure with a moving mechanism in which a motor (14) and motor-side gear (distal end of 14a) are moved in a radial direction of the motor such that the motor-side gear approaches a mating gear (55) meshing with the motor-side gear.  The Inoue assembly allows for adjustment of the motor-side gear relative to the mating gear and backlash reduction (col. 8:64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tori structure with a moving mechanism as taught by Inoue for adjustment during assembly and reduced backlash.
Regarding claim 2, the robot joint shaft is at least one of a first shaft and a fourth shaft to a sixth shaft of a vertical articulated robot, or is a joint shaft of a horizontal articulated robot (Tori).
Regarding claim 3, the moving mechanism includes a through hole (Inoue, 62) formed in the adapter (7a), a fastening screw (64) having an outer diameter smaller than an inner diameter of the through hole, and a robot arm member (10b) on which the unit structure is slidably disposed and is positioned by the fastening screw (col. 8:58-63).
Regarding claim 4, the robot arm member includes a receiving groove (Inoue, Figs. 1-2) configured to receive the adapter, and an inner diameter of the receiving groove is larger than a size obtained by adding a movement amount of the unit structure to an outer diameter of a received portion of the adapter.
Regarding claim 5, the robot arm member includes a sliding surface (Inoue, 61a) on which the unit structure slides.
Regarding claim 6, the robot arm member includes an insertion hole (Tori, Fig. 3) through which the motor-side gear is inserted, and an inner diameter of the insertion hole is larger than a size obtained by adding a movement amount of the unit structure to an outer diameter of the motor-side gear.
Regarding claim 7, the adapter (Tori, 22) includes a hollow cylindrical portion and a flange circumferentially formed on one of open ends of the cylindrical portion, and the received portion is the cylindrical portion and the through hole is formed in the flange.
Regarding claim 9, the robot joint structure further comprising a speed reduction mechanism coupled to the robot arm member, wherein the mating gear is a gear of the speed reduction mechanism (Tori).
Regarding claim 10, the robot arm member is a turning base (English translation of Tori describes the assembly being used at any upper/lower arm to arm/tip configuration).
Regarding claim 12, the combined Tori and Inoue assembly yields a robot comprising the robot joint structure of claim 1.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658